In a condemnation proceeding, defendant appeals from a judgment of the Supreme Court, Rockland County, dated September 4, 1979, which awarded it the principal sum of only $10,051.61, plus $5,462.97 interest, for three temporary and permanent easements acquired by plaintiff for the installation of sewer pipes. Judgment modified, on the law and the facts, by increasing the principal amount awarded to $11,147.75. As so modified, judgment affirmed, with costs to defendant, and matter remitted to the Supreme Court, Rockland County, for entry of an appropriate amended judgment. There is ample evidence in the record to support the determination of the trial court as to the value of the property involved in this condemnation proceeding, except insofar as credence was given to the testimony of plaintiff’s expert appraiser that each grave site had a value of $135 rather than $150. There is no justification in the record for the conclusion that the value of each site should be diminished by 10% for purported sales and administrative expenses. These expenses were already included in the valuation of each site at $150. Hopkins, J. P., Mangano, O’Connor and Weinstein, JJ., concur.